                                                             Case 2:20-cv-00972-ODW-PJW Document 24 Filed 03/03/20 Page 1 of 2 Page ID #:74



                                                                1                                           NOTE CHANGES MADE BY THE COURT
                                                                2
                                                                3
                                                                4
                                                                5
                                                                6
                                                                7
                                                                8                         UNITED STATES DISTRICT COURT
                                                                9                        CENTRAL DISTRICT OF CALIFORNIA
                                                               10
                                                               11   ANTHONY BOUYER,                         )      CASE NO.: 2:20-cv-00972-ODW(PJW)
                                                                                                            )
                                                               12                 Plaintiff,                )      Honorable Otis D. Wright II
                                                                                                            )
                                                               13          vs.                              )
                   1881 S. Business Center Drive, Suite 9A




                                                                                                            )      ORDER GRANTING APPLICATION
                      San Bernardino, California 92408




                                                               14   DYANLYN TWO, a California Limited )            FOR STAY AND EARLY MEDIATION
                                                                    Partnership; SECHELT ASSOCIATES, )
ARIAS & LOCKWOOD




                                                               15   L.P., a California Limited Partnership; )
                                                                    and DOES 1-10, Inclusive,               )
                                                               16                                           )
                                                                                  Defendants.               )
                                                               17   _________________________________ )
                                                               18         The Court has considered the recently filed Application for Stay and Early
                                                               19   Mediation, and hereby ORDERS:
                                                               20         1. This action is stayed as to Defendants until May 22, 2020, unless otherwise
                                                               21   ordered by Court.
                                                               22         2. This case is referred to:
                                                               23         ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within
                                                               24   twenty-one (21) days, the parties shall obtain the consent of a mediator listed on the
                                                               25   court's mediation panel who will conduct the mediation, and file form ADR-2,
                                                               26   Stipulation Regarding Selection of Mediator. If the parties have not selected and
                                                               27   obtained the consent of a Panel Mediator within twenty-one (21) days of the date of this
                                                               28   order, the ADR Program (213-894-2993) will assign one. Forms and a list of the Panel

                                                                                                               1
Case 2:20-cv-00972-ODW-PJW Document 24 Filed 03/03/20 Page 2 of 2 Page ID #:75



   1   Mediators are available on the Court's website, WWW.cacd.uscourts.gov. Absent
   2   extraordinary circumstances, the parties cannot request a continuance within three (3)
   3   business days of a scheduled mediation.
   4          The ADR proceeding is to be completed no later than May 22, 2020.
   5          3. Within fourteen (14) days of the date of this Order, Plaintiff shall file with the
   6   court and serve on Defendant(s) a statement ("Plaintiffs Case Statement") that includes
   7   the following:
   8          (a). An itemized list of specific conditions on the subject premises that are the
   9   basis of the claimed violations of the ADA; and
  10          (b) an itemized list of damages and, for each item, the amount sought.
  11          4. If Defendants claim to have remedied any or all of the violation(s) identified
  12   by plaintiff, or asserts that no violations exist, those defendants shall file with the Court
  13   and serve on Plaintiffs evidence showing the correction or absence of violation(s) at
  14   least ten (10) days before the date set for the early mediation.
  15          5. The parties shall file with the Court a Joint Status Report no later than seven
  16   (7) days after the ADR proceeding is completed advising the Court of the status of the
  17   alleged ADA violations and their mediation efforts.
  18   Dated: March 3, 2020
  19
                                                        Otis D. Wright II
  20                                                    United States District Judge
  21
  22
  23
  24
  25
  26
  27
  28


                                                    2
